La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
El presente caso nos brinda la oportunidad de estable-cer los contornos de la responsabilidad civil del Estado Li-bre Asociado de Puerto Rico (ELA) en el contexto del deber general de velar por la seguridad pública y evitar la criminalidad. En particular, examinamos la controversia de si la Policía de Puerto Rico, y por ende el ELA, es res-ponsable civilmente por los daños causados por un tercero durante la comisión de un acto delictivo. Veamos.
*8591—!
Los hechos que dan lugar al caso de autos se remontan al año 1998, cuando ocurrió un trágico accidente durante la celebración de unas carreras clandestinas de vehículos de motor en el municipio de Morovis.
Desde 1990, todos los fines de semana se celebraban carreras clandestinas de vehículos de motor en distintas áreas del municipio de Morovis, principalmente en la ca-rretera 567 del barrio San Lorenzo. La magnitud del evento era tal que contaba con la participación de un pú-blico de entre doscientas a trescientas personas. Las carre-ras clandestinas eran de conocimiento general y, lo que es más, contaban con el apoyo indirecto del alcalde del municipio. Tanto es así, que la Policía Municipal tenía ins-trucciones específicas de no intervenir con éstas. Además, el alcalde había iniciado la construcción de una pista ale-daña a la carretera 567, que era utilizada como estaciona-miento por el público que acudía. La Policía de Puerto Rico tenía conocimiento del grave problema de las carreras clandestinas en el lugar donde eventualmente ocurrieron los hechos que motivan este caso.
El 18 de julio de 1998, aproximadamente a las 4:00 de la tarde, la Policía de Puerto Rico recibió información res-pecto a que en la carretera 567 del barrio San Lorenzo de Morovis se realizarían unas carreras clandestinas. Ese día se celebraban también las fiestas patronales del municipio, actividad a la que acudía un público de entre 4,000 a 5,000 personas.(1) Según declaró el teniente William Feliciano, entonces Comandante Auxiliar del Distrito de Morovis para la Policía de Puerto Rico, ante la querella recibida solicitó ayuda a una patrulla de la Policía Municipal por-que “[la Policía Estatal] est[aba] cort[a][de] recurso[s]” y acudió al lugar señalado.(2) Indicó que, al llegar,
*860[...] no habían ningunas ... carreras, toda vez que lo que había era una que otra persona allí, pues, pasando tal vez el día, porque [sic.] también allí hay un río que [sic.] muchas personas, pues, acostumbran a pasar el día allí ... [A]l notar que no exis-tía, en ese momento, ningún tipo de evento, pues decid [ió] en-tonces regresar nuevamente al personal a sus demarcaciones ... y le indi[có] al agente que estaba a cargo de querellas que [cuando no estuviera] atendiendo querellas, ... bajara [sic.] y le diera seguimiento al área de San Lorenzo.(3)
Es decir, según expuso el teniente Feliciano, al no iden-tificar actividad ilícita alguna, éste se marchó del lugar e instruyó a otro agente estatal a dar seguimiento de la situación cuando no tuviese que atender querellas, tarea principal que le correspondía ejecutar el día de los hechos.
Sin embargo, ese mismo día, cerca de las 6:00 de la tarde, se celebraron las carreras clandestinas en el lugar denunciado. Allí, el Sr. José M. Class Otero, quien partici-paba de éstas, perdió el control del vehículo que conducía a exceso de velocidad, impactó a varios espectadores y pro-vocó la muerte de cinco personas. Entre las personas falle-cidas se encuentran los jóvenes Juan Pablo Colón Rivas y Ornar Morales Carrión.
Por tales hechos, durante el 1998, los familiares de las cinco personas fallecidas presentaron dos demandas contra el señor Class Otero, el ELA, el municipio de Morovis y otros demandados desconocidos. No obstante, según solici-tado por los entonces demandantes y sin oposición de las partes demandadas, en el 2007 el Tribunal de Primera Ins-tancia dictó sentencia de desistimiento sin perjuicio en am-bos casos.(4)
*861En el 2008, los familiares de los jóvenes Colón Rivas y Morales Carrión(5) (en conjunto, los demandantes) presenta-ron nuevamente —esta vez por separado— dos demandas por daños y perjuicios contra el señor Class Otero y el ELA.(6) En lo pertinente a la controversia de autos, los de-mandantes alegaron que la muerte de Colón Rivas y de Morales Carrión ocurrió a consecuencia de la negligencia del ELA, particularmente de la Policía de Puerto Rico, al no tomar las medidas necesarias para evitar la celebración de las carreras clandestinas.(7) Por su parte, el ELA contestó la demanda, negó las alegaciones de responsabilidad en su contra y argumentó, entre otros asuntos, que los demandan-tes asumieron el riesgo de lo ocurrido y que el responsable de los hechos es el señor Class, tercero por el cual el ELA no responde.
Luego de múltiples trámites procesales, el Tribunal de Primera Instancia llevó a cabo las vistas correspondientes para dilucidar la negligencia y los daños alegados.(8) En *862cuanto al asunto de la negligencia, por parte de los deman-dantes testificaron: el Sr. Juan R. Ortega Álamo, quien a la fecha de los hechos fungía como director del Departamento de Recreación y Deportes del municipio de Morovis; los Sres. Walter Cortés Pérez y Wilson Torres Morales, quie-nes para la fecha de los hechos trabajaban como policía y teniente, respectivamente, de la Policía Municipal; la Sra. Carmen Dolores Carrión López, quien era la madre del jo-ven Morales Carrión y, además, a la fecha de los hechos era también policía municipal, y la Sra. Frances Nieves, viuda del joven fenecido Morales Carrión. Por su parte, el ELA presentó como testigo al teniente Feliciano.
Tras varios eventos procesales, el foro de instancia emi-tió las sentencias correspondientes en ambos casos y de-claró “con lugar” la acción incoada por los demandantes.(9) En cuanto al señor Class, dictó sentencia en rebeldía en su contra. En lo relativo al ELA, razonó que “la Policía de Puerto Rico actuó negligentemente al dejar de cumplir con una de sus funciones básicas [...] de velar po[r q]ue en las carreteras de Puerto Rico se observen los límites de veloci-dad y [que éstas] no se utilicen para realizar carreras de competencia”. (10) Añadió que la Policía Estatal incurrió en responsabilidad al no tomar medidas de seguridad adecua-das para proteger la vida de los ciudadanos a pesar de tener pleno conocimiento de que en el lugar de los hechos ocurrirían las carreras clandestinas.
El foro de instancia adjudicó un cincuenta por ciento (50%) de responsabilidad al ELA y un cincuenta por ciento (50%) de responsabilidad al señor Class Otero, e impuso la cuantía máxima de daños que permite la Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 LPRA see. 3074 et seq. —conocida como la Ley de Reclamaciones y Deman-*863das contra el Estado— en cada caso.(11) El ELA presentó una oportuna moción de reconsideración que fue declarada “no lia lugar”.
Así las cosas, el ELA presentó dos recursos de apelación ante el Tribunal de Apelaciones que fueron posteriormente consolidados. Sostuvo, en síntesis, que el foro de instancia erró al determinar que el ELA fue negligente, ya que de la prueba surge que la Policía de Puerto Rico tomó acciones para evitar los daños. Hizo particular referencia al caso Ramos Oppenheimer v. Leduc, 103 DPR 342 (1975), en el cual este Tribunal se negó a imponer responsabilidad al ELA por unos hechos similares a los del caso de autos. Por otro lado, argüyó que el Tribunal de Primera Instancia abusó de su discreción al conceder a los demandantes una cuantía exce-siva de daños emocionales y angustias mentales.
El Tribunal de Apelaciones emitió una sentencia me-diante la cual confirmó al Tribunal de Primera Instancia. Concluyó que, de la prueba presentada ante el foro de ins-tancia, surge que la Policía de Puerto Rico no tomó las medidas de seguridad y prevención adecuadas para prote-ger la vida de los ciudadanos y fue negligente en el ejercicio de sus deberes. En cuanto al segundo error señalado, de-terminó que no intervendría con las cuantías impuestas por el foro de instancia en ausencia de abuso de discreción.
*864Inconforme, el ELA acudió ante este Tribunal mediante recurso de certiorari y, en esencia, reiteró los planteamien-tos esgrimidos ante los foros inferiores. Expedido el re-curso y con el beneficio de las comparecencias de ambas partes, procedemos a resolver.
hH I—f
A. En nuestro ordenamiento jurídico, quien por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado. Art. 1802 del Código Civil, 31 LPRA see. 5141. En innumera-bles ocasiones hemos expresado que, en aras de que exista responsabilidad al amparo de este artículo, es indispensable que ocurra una acción u omisión, un daño y la corres-pondiente relación causal entre el daño y la conducta cul-posa o negligente. Véanse: García v. E.L.A., 163 DPR 800 (2005); Administrador v. ANR, 163 DPR 48 (2004); Valle v. E.L.A., 157 DPR 1 (2002); Elba A.B.M. v. U.P.R., 125 DPR 294 (1990); Reyes v. Sucn. Sánchez Soto, 98 DPR 305 (1970). Recae sobre la parte que solicita ser indemnizada el deber de establecer, mediante preponderancia de la prueba, todos los elementos de la causa de acción por daños y perjuicios, García v. E.L.A., supra.
La responsabilidad por negligencia se caracteriza por la concurrencia de los elementos siguientes: (a) la exis-tencia de una obligación o, al menos, de un deber general, reconocido por el Derecho, que exige que los sujetos ajusten sus actos a un determinado tipo de conducta para la pro-tección de los demás contra riesgos irrazonables y (b) que el agente del daño haya obrado sin ajustarse a semejante tipo de conducta. J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. III, pág. 88.
El factor de la previsibilidad es parte fundamental de la responsabilidad por culpa o negligencia. Elba A.B.M. v. U.P.R., supra, pág. 309. El grado de previsibilidad en cada *865caso varía, dependiendo del estándar de conducta que sea aplicable. Hernández Vélez v. Televicentro, 168 DPR 803 (2006). Respecto a qué constituye un resultado razonable-mente previsible, hemos expresado que “el deber de previ-sión no se extiende a todo peligro imaginable que concebi-blemente pueda amenazar la seguridad [...] sino a aquél que llevaría a una persona prudente a anticiparlo”. Hernández v. La Capital, 81 DPR 1031, 1038 (1960).
Además, para que exista responsabilidad civil es necesario que concurra un nexo causal entre la acción u omisión culposa o negligente y el daño producido al reclamante. Elba A.B.M. v. U.P.R., supra. En nuestra juris-dicción rige la doctrina de la causalidad adecuada, conforme a la cual “la ocurrencia del daño en cuestión era previsible dentro del curso normal de los acontecimientos. En otras palabras, causa es ‘la condición que ordinariamente produce el daño, según la experiencia general’ ”. Íd., pág. 310.
Finalmente, debemos recordar que en nuestro or-denamiento rige la doctrina de negligencia comparada. Quiñones López v. Manzano Pozas, 141 DPR 139 (1996). Conforme a ésta, la negligencia concurrente o contribu-yente del demandante sirve para mitigar, atenuar o redu-cir la responsabilidad pecuniaria del demandado, pero no para eximirle totalmente de responsabilidad. H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1986, Vol. 1, pág. 410. Esta doctrina requiere que el juzgador, además de determinar el monto de la compensación que corres-ponde a la víctima, establezca el porcentaje de responsabi-lidad o negligencia que corresponda a cada parte y reduzca la indemnización del demandante en conformidad con esta distribución de responsabilidad. íd. Así, para determinar la negligencia que corresponde a cada parte en casos de negligencia comparada es necesario “analizar y considerar todos los hechos y circunstancias que mediaron en el caso, *866y particularmente si ha habido una causa predominante”. Íd., pág. 412.
B. Aunque por lo general la responsabilidad civil extracontractual surge de actos u omisiones propias, el Art. 1803 del Código Civil, 31 LPRA see. 5142, dispone que la obligación de reparar un daño a otro es exigible también “por los de aquellas personas de quienes s[e d]ebe responder”. Conforme al citado artículo, el Estado responde extracontractualmente en las mismas circunstancias y con-diciones en que sería responsable un ciudadano particular por aquellos daños causados por sus funcionarios cuando actúan en el ámbito de sus funciones. Íd. Véase, además, Galarza Soto v. E.L.A., 109 DPR 179 (1979).
Claro está, en virtud de la doctrina de inmunidad soberana, se requiere el consentimiento del Estado para que puedan instarse procedimientos judiciales en su contra. Guardiola Álvarez v. Depto. de la Familia, 175 DPR 668 (2009); Berrios Román v. E.L.A., 171 DPR 549 (2007). Así, los límites de la responsabilidad civil del Es-tado se rigen por las disposiciones de la Ley de Reclama-ciones y Demandas contra el Estado. En lo pertinente, ésta permite que los ciudadanos demanden al ELA por las ac-tuaciones culposas o negligentes de sus empleados, funcio-narios o agentes en el desempeño de sus funciones y ac-tuando en capacidad oficial. 32 LPRA see. 3077. El Art. 2(a) de esta ley expone que:
Cuando por tal acción u omisión se causaren daños y perjui-cios a más de una persona, o cuando sean varias las causas de acción a que tenga derecho un solo peijudicado, la indemniza-ción por todos los daños y perjuicios que causare dicha acción u omisión no podrá exceder de la suma de ciento cincuenta mil dólares ($150,000). Si de las conclusiones del tribunal surgiera que la suma de los daños causados a cada una de las personas excede de ciento cincuenta mil (150,000) dólares, el tribunal procederá a distribuir dicha suma entre los demandantes, a prorrata, tomando como base los daños sufridos por cada uno. Cuando se radique una acción contra el Estado por daños y *867perjuicios a la persona o a la propiedad, el tribunal ordenará, mediante la publicación de edictos en un periódico de circula-ción general, que se notifique a todas las personas que pudieran tener interés común, que deberán comparecer ante el tribunal, en la fecha dispuesta en los edictos, para que sean acumuladas a los fines de proceder a distribuir la cantidad de ciento cin-cuenta mil (150,000) dólares entre los demandantes, según se provee en esta Ley. (Énfasis suplido). 32 LPRA sec. 3077(a).
Nótese que la citada disposición enfatiza que, ante la ocurrencia de una misma acción u omisión culposa o negli-gente del ELA que cause daños a más de una persona, la indemnización por todos los daños no podrá exceder la cuantía de $150,000.
C. Anteriormente hemos evaluado la responsabi-lidad civil que deriva de las actuaciones criminales de terce-ros en el contexto de instituciones o comercios particulares. Hemos puntualizado que, “[c]omo norma general, no existe un deber de proteger a otras personas de actos criminales de terceros”. (Énfasis suprimido). Santiago v. Sup. Grande, 166 DPR 796, 809 (2006). No obstante, hemos resuelto a modo de excepción que existen situaciones en las que, en atención a las características particulares de ciertas instituciones y de los servicios que éstas proveen, un demandado puede responder por esos actos. Id.
Por ejemplo, dispusimos que las instituciones educati-vas universitarias, los hoteles, los hospitales y los centros comerciales tienen orna relación particular con sus estu-diantes, huéspedes, pacientes y clientes, respectivamente, “que los obliga a ofrecerles un grado de seguridad ade-cuado y razonable que procure garantizar su bienestar”. Santiago v. Sup. Grande, supra, pág. 809.(12) En tales con-textos, hemos expresado que
*868[...] la difícil determinación de cuándo existe un nexo causal entre el daño producido por un acto delictivo de un tercero y la omisión de cumplir con la obligación de tomar precauciones, medidas de seguridad y protección, no puede resolverse nunca de una manera plenamente satisfactoria mediante reglas abs-tractas, sino que en los casos de duda ha de resolverse por el juez según su libre convicción, ponderando todas las circunstancias. (Cita omitida). Elba A.B.M. v. U.P.R., supra, págs. 310-311.
Por otro lado, en Negrón v. Orozco Rivera, 113 DPR 712, 714 (1983), impusimos responsabilidad al ELA por las ac-tuaciones negligentes de la Policía al “ ‘no proveer la nece-saria seguridad y protección al ciudadano querellante [...] para impedir el previsible resultado de violencia en que per-dió la vida” a manos de un policía en medio de una discusión en el propio cuartel. Al así resolver, prestamos particular atención a la naturaleza de los cuarteles de la Policía y al ambiente de seguridad que allí debe imperar. Id,
Asimismo, evaluamos un cuadro fáctico similar al de autos en Ramos Oppenheimer v. Leduc, supra. En aquella ocasión, un joven falleció tras ser atropellado por un vehí-culo de motor que competía en unas carreras clandestinas en el aeropuerto de Santa Isabel. Sus familiares demanda-ron, entre otros, al ELA por no evitar la ocurrencia de la carrera clandestina que produjo la muerte del joven. Este Tribunal se negó a imponer responsabilidad al ELA por entender que el accidente se debió principalmente a la im-prudencia del joven occiso, quien además estaba come-tiendo un acto delictivo al entrar ilícitamente a la pista del aeropuerto. También, allí estimamos que
[n]o tiene validez el argumento de que a la policía se le avisó y no fue a detener la competencia. Para aquella época el puesto de la policía de Santa Isabel tenía 16 policías. Con ese personal se cubrían tres tumos de ocho horas diarias, inclu-yendo vacaciones. Durante las horas del día había sólo dos policías disponibles en servicio —uno en el retén y otro en la calle. Para la fecha de los hechos se celebraban en Santa Isabel unas primarias. Constituían dichas primarias una activi-dad lícita, que atrae considerable número de personas y en *869donde se necesitaba la policía. Pero independientemente de esa situación específica, la verdad es que el Estado no puede tener policías presentes, a todas horas, en todos los lugares en Puerto Rico en que es ilegal, pero físicamente posible, celebrar una carrera de automóviles. También la policía, al recibir lla-madas tiene que atender éstas según su importancia y según sus medios. Para ello tiene que ejercer discreción el oficial a cargo del puesto. Los medios de la policía no son infinitos. El oficial no puede adivinar los acontecimientos futuros. No abusó de su discreción al decidir que las primarias tenían prioridad. (Énfasis suplido). Íd., págs. 343-344.
Por otra parte, desde el punto de vista del derecho com-parado, exponemos la forma como se han analizado en Es-paña controversias análogas a la de autos. A esos efectos, el Tribunal Supremo español atendió un caso en que el de-mandante pretendía imputar responsabilidad civil a la Po-licía Nacional al no haber intervenido para evitar un robo ocurrido en una joyería.(13) El foro judicial de España se negó a imputar responsabilidad al Estado en ese contexto. Explicó que, aunque es muy probable que la intervención policiaca hubiese evitado la consumación del robo, en los supuestos de comportamiento omisivo, no basta con que la intervención del Estado hubiera impedido la lesión, pues esto conduciría a una ampliación irrazonable y desmesu-rada de su responsabilidad patrimonial. Por el contrario, el Tribunal Supremo de España estimó que es necesario “que haya algún otro dato en virtud del cual quepa objetiva-mente imputar la lesión a dicho comportamiento omisivo [del Estado]; y ese dato [...] sólo puede ser la existencia de un deber jurídico de actuar”.(14)
Por otro lado, conviene examinar a modo ilustrativo el tratamiento que otras jurisdicciones han dado al asunto. Así, destacamos que en Argentina también “se ha afianzado una tendencia restrictiva al reconocimiento de la responsa-bilidad estatal por omisión del ejercicio de potestades admi-*870nistrativas de control”.(15) En casos similares al de autos, la Corte Suprema de Justicia de la Nación, máximo foro judicial argentino, ha expresado que el deber genérico de pro-veer seguridad no se traduce automáticamente en la exis-tencia de responsabilidad.(16) Esto, pues exigir que el Estado evite todo daño a sus ciudadanos "requeriría una previsión extrema que sería no sólo insoportablemente costosa para la comunidad, sino que haría que se lesionaran severamente las libertades de los mismos ciudadanos a proteger”.(17)
Asimismo, aunque el caso de autos se rige por el Dere-cho Civil, también a modo ilustrativo destacamos que las jurisdicciones de Estados Unidos, como norma general, se han negado a imponer responsabilidad civil al Estado, por no evitar la criminalidad en ausencia de una relación especial (special relationship) entre policía y víctima.(18) Esto es, se requiere una relación particular y distinguible entre los organismos policiacos y la víctima con tal de hallar res-ponsable al Estado ante las actuaciones criminales de un tercero.(19) Uno de los casos más importantes en cuanto a *871esta materia, Schuster v. City of New York, 154 N.E.2d 534, 180 N.Y.S.2d 265 (1958), evaluó la situación de un ciuda-dano que fue asesinado mientras ayudaba a la Policía a arrestar a un individuo que había delinquido. El Tribunal de Apelaciones de Nueva York determinó que el Estado era responsable civilmente en tal situación y expresó al res-pecto lo siguiente:
[...] the public (acting in this instance through the City of New York) owes a special duty to use reasonable care for the protection of persons who have collaborated with it in the arrest or prosecution of criminals, once it reasonably appears that they are in danger due to their collaboration. Id., pág. 269.
Uno de los principales fundamentos de la discutida norma norteamericana es evitar que los foros judiciales in-terfieran inadecuadamente con la discreción de la policía respecto a cómo disponer y canalizar sus recursos. Harvard Law Review Association, Notas, Police Liability for Negligent Failure to Prevent Crime, 94 Harv. L. Rev. 821 (1981). Asimismo, la norma general en cuestión pretende prevenir la imposición de cargos excesivos al Estado a consecuencia de la criminalidad e impedir un congestionamiento exce-sivo de los foros judiciales.
A la luz de las normas y los principios expuestos, pase-mos a evaluar qué factores y criterios deben regir la impo-*872sición de responsabilidad a la Policía de Puerto Rico, y por ende al ELA, en el contexto del deber general de proveer seguridad a la población y evitar la criminalidad.
D. Según hemos expresado anteriormente, “[e]l incremento de la violencia, el reto del criminal a la paz y sosiego del pueblo y la creciente probabilidad de que una persona sea víctima de un atentado contra su vida, su li-bertad o su propiedad” es un serio problema social en tiem-pos modernos. Estremera v. Inmobiliaria Rac, Inc., 109 DPR 852, 856 (1980). El fenómeno de lo criminal es un asunto complejo. Sin lugar a dudas, se trata de un pro-blema social importante y su atención es principalmente responsabilidad del Estado, “única entidad con los recursos y la fuerza necesaria para mantener la paz y la majestad de la Ley”. íd. Ahora bien, el Estado no es un garante ab-soluto de la seguridad pública y, por lo mismo, no puede ser responsable civilmente por todas las actuaciones crimina-les que la Policía no pueda evitar.
En atención a lo anterior resolvemos que, si bien la Po-licía de Puerto Rico tiene un deber general de velar por la seguridad pública, ese deber por sí solo no es suficiente para imputar responsabilidad civil al ELA. En este tipo de casos, el juzgador o juzgadora debe hacer un análisis pro-fundo que tome en consideración la totalidad de las cir-cunstancias particulares del escenario que tiene ante sí.
Entre los criterios que se deben tomar en consi-deración a la hora de evaluar la alegada negligencia del ELA, en el ejercicio de su deber de evitar la comisión de actos delictivos se encuentran: (1) la naturaleza del hecho delictivo; (2) la recurrencia del acto criminal en el lugar de los hechos; (3) el conocimiento o la certeza que, como cues-tión de hecho, tenía la Policía de Puerto Rico respecto a que el acto criminal ocurriría; (4) la posibilidad de evitar la ocurrencia del delito; (5) los recursos con que contaba la Policía de Puerto Rico para operar; (6) otras necesidades que atender; (7) las gestiones realizadas para evitar el acto *873delictivo, y (8) la existencia de una relación previa o especial entre la víctima y la Policía. Ninguno de estos factores por sí solo es suficiente para tomar una determinación so-bre el asunto que nos ocupa. Por el contrario, éstos deben evaluarse de forma integral, junto a las demás circunstan-cias que se planteen caso a caso. Claro está, una vez exa-minada la totalidad de las circunstancias e identificada la existencia de un deber particular y exigible junto a su in-cumplimiento, procede evaluar el caso conforme a los prin-cipios generales de responsabilidad civil en nuestro ordenamiento.
Resuelto lo anterior, pasemos a determinar si a la luz de los hechos particulares del caso de autos y conforme a los criterios expuestos, el ELA debe responder civilmente por los daños ocasionados a los demandantes.
i—I HH I—I
Según destacamos anteriormente, el señor Class perdió el control de un automóvil que conducía a exceso de veloci-dad mientras participaba de unas carreras clandestinas. Así, impactó a un grupo de espectadores que participaban de la actividad ilícita, entre los que se encontraban los jó-venes Colón Rivas y Morales Carrión, quienes fallecieron a consecuencia del accidente. Los foros inferiores concluye-ron que tanto el señor Class como el ELA son responsables solidariamente por los daños sufridos por los demandan-tes, familiares de Colón Rivas y Morales Carrión. Ello ya que, a pesar de tener conocimiento de que las carreras clandestinas se llevarían a cabo, la Policía de Puerto Rico no ejerció adecuadamente su deber de garantizar la segu-ridad pública y evitar la ocurrencia de actos delictivos.
Tras un examen minucioso del expediente del caso y de la transcripción de la prueba oral, encontramos que los fo-ros inferiores erraron al así resolver. A la luz de los crite-rios esgrimidos y de la norma aquí pautada, resolvemos *874que en el contexto que nos ocupa la Policía de Puerto Rico no actuó de forma negligente. Veamos.
En primer lugar, aunque las carreras clandestinas ocu-rrían recurrentemente en el lugar de los hechos, era suma-mente difícil para la Policía de Puerto Rico sorprender a las personas durante la comisión del acto delictivo. Esto pues, según declaró el teniente Feliciano, había una única ruta por la cual se podía llegar al lugar y ciertas personas avisa-ban a los corredores de forma que, cuando llegaba la Policía, las carreras se detenían y el público se dispersaba. (20) Así, las posibilidades de evitar la ocurrencia del hecho delictivo mediante la intervención policiaca eran mínimas.
Por otro lado, el día de los hechos se celebraban también las fiestas patronales del municipio de Morovis, las cuales aglomeraban de 4,000 a 5,000 personas.(21) La mayoría de los recursos y esfuerzos policiacos estaban, pues, asignados legítimamente a tal actividad. (22) Según declaró el teniente Feliciano, al recibir la querella sobre las carreras clandesti-nas, “[la Policía Estatal] est[aba] cort[a][de] recurso[s]”.(23)
Aún así, del expediente del caso de autos se desprende que el teniente Feliciano, al recibir información relacio-nada a que se celebrarían las carreras clandestinas, acudió al lugar denunciado, pero no se topó con actividad ilícita alguna. Ante ello, se marchó del lugar e instruyó a otro agente estatal a dar seguimiento a la situación cuando no tuviese que atender querellas, tarea principal que le co-rrespondía ejecutar el día de los hechos.
Asimismo, de la prueba presentada ante el foro de ins-tancia no se desprende una relación particular entre la Policía de Puerto Rico y los jóvenes Morales Carrión y Colón Rivas, de la cual pudiese emanar un deber distin-*875guible o especial de proveer seguridad. Finalmente, en este caso, tiene particular relevancia el que los jóvenes Colón Rivas y Morales Carrión estaban participando vo-luntariamente de la actividad delictiva por cuya ocurren-cia se pretende responsabilizar al ELA. No podemos ava-lar tal curso de acción.
En fin, la totalidad de las circunstancias del caso de autos no nos permite concluir que la Policía de Puerto Rico, y por ende el ELA, actuó de forma negligente. Huelga advertir además que, en el contexto del presente caso, imponer responsabilidad al ELA implicaría interve-nir con una decisión discrecional administrativa respecto a cómo y a dónde la Policía de Puerto Rico debe asignar sus recursos.
Por otro lado, los foros inferiores erraron al no imponer un porcentaje de negligencia comparada a los demandantes. Los jóvenes Colón Rivas y Morales Carrión incurrieron en negligencia contributiva a la ocurrencia de los hechos. Sin lugar a dudas, al acudir a unas carreras clandestinas, éstos se colocaron en una situación de peligro e incurrieron en negligencia que contribuyó a la cadena de eventos que cul-minó con su muerte. Ante ello, procede imponerles el por-centaje de responsabilidad que corresponda y reducir la in-demnización de los demandantes de conformidad con esa distribución de responsabilidad. Véase Brau del Toro, op. cit.(24)
*876> I—!
Por los fundamentos que anteceden, se revoca el dicta-men recurrido y se desestima la causa de acción por daños y perjuicios en contra del ELA. Se devuelve el caso al Tribunal de Primera Instancia para que, conforme a la doctrina de negligencia comparada, adjudique el porcentaje de respon-sabilidad correspondiente a los jóvenes Ornar Morales Carrion y Juan Pablo Colón Rivas y ajuste las cuantías adeu-dadas por el Sr. José M. Class Otero de acuerdo con lo aquí resuelto.
La Jueza Asociada Señora Pabón Charneco concurrió con el resultado e hizo constar la expresión siguiente:
Concurro con el resultado anunciado por una Mayoría del Tribunal. A pesar de entender que los foros inferiores erraron al imputarle responsabilidad civil al Gobierno de Puerto Rico, me parece fíitil acudir a un potpurrí de derecho comparado para resolver la controversia de marras. En lugar de emitir una opi-nión para idear un estándar intricado de los ocho (8) pasos, aplicaría la norma jurídica anunciada en Ramos Oppenheimer v. Leduc, 103 DPR 342 (1975), para resolver el caso de autos. Tal y como reconoce la opinión que antecede, los hechos de ese caso son análogos a los que analizamos en el caso de epígrafe. Bastaba con emitir una sentencia y aplicar ese precedente judicial en lugar de aventurarnos a exponer las normas y los prin-cipios de otras jurisdicciones en este tema para engendrar un estándar poco práctico e innecesario.
El Juez Asociado Señor Rivera García emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Estrella Martínez.
— O —

 Véase Transcripción de la prueba, Apéndice, pág. 400.


 Íd., págs. 423-424.


 Íd., págs. 423-424. Conviene mencionar que las citadas declaraciones del teniente Feliciano surgen de la transcripción de la vista celebrada por el Tribunal de Primera Instancia para dilucidar la negligencia de las partes, no así de las determi-naciones de hechos del foro de instancia.


 Véase Sentencia del Tribunal de Apelaciones KLAN201301710 y KLAN 201301711, Apéndice, págs. 2-3.


 En particular, el Sr. Pablo Colón Chévere, la Sra. Elba Rivas Maldonado, la Sra. Zuheil Colón Rivas, la Sra. Damaris Arce Rodríguez y el menor Joe Weslee Colón Arce reclamaron el resarcimiento por los daños y perjuicios que presunta-mente sufrieron a consecuencia de la muerte del joven Juan Pablo Colón Rivas. Véase Demanda Núm. C DP 2008-0123, Apéndice, pág. 48. Por otro lado, el Sr. Julio Morales Rodríguez, la Sra. Carmen Carrión López, la Sra. Frances B. Nieves Lau-reano y el menor Jomar Alberto Morales Nieves reclamaron por los daños y perjui-cios relacionados con la muerte del joven Ornar Morales Carrión. Véase Demanda Núm. C DP 2008-0124, Apéndice, pág. 62.


 Por otra parte, la demanda incluyó también como demandados al Sr. José Ortiz Sandoval, propietario del vehículo que provocó el accidente, y al Departamento de Transportación y Obras Públicas (DTOP). No obstante, posteriormente los deman-dantes desistieron de la reclamación contra el señor Ortiz Sandoval, por lo cual el foro de instancia decretó el archivo sin perjuicio de la demanda en cuanto a él. Véase Sentencia parcial, Apéndice, págs. 284-286 y 984-986. Asimismo, la acción contra el DTOP fue desestimada por prescripción. Véase Sentencia del Tribunal de Apelacio-nes KLAN201301710 y KLAN201301711, Apéndice, págs. 13-14. Nótese que esta vez no se incluyó como parte demandada al municipio de Morovis.


 Vale señalar que, además de los demandantes del caso de epígrafe, los fami-liares de las otras tres personas fallecidas durante los hechos narrados presentaron sus respectivas demandas por separado. No obstante, estos casos no fueron consolida-dos en el foro de instancia. Ello, a pesar de que el ELA solicitó la consolidación de los cinco casos.


 La vista de negligencia de ambos casos fue consolidada, mientras que la vista de daños se llevó a cabo de forma separada.


 Ambas sentencias son esencialmente iguales.


 Véase Sentencias del Tribunal de Primera Instancia, Apéndice, págs. 628 y 711


 En particular, la indemnización otorgada a los familiares del joven Colón Rivas por angustias mentales fue la siguiente: (a) Sr. Pablo Colón Chévere, $120,000; (b) Sra. Elba Rivas Maldonado, $120,000, y (c) Sra. Zuheil Colón Rivas, $60,000. Ahora bien, teniendo en cuenta las limitaciones de cuantía que establece la Ley de Reclamaciones y Demandas contra el Estado, dispuso que el cumplimiento de la sentencia se podría satisfacer de la forma siguiente: (a) Sr. Pablo Colón Chévere, $60,000; (b) Sra. Elba Rivas Maldonado, $60,000, y (c) Sra. Zuheil Colón Rivas, $30,000. El foro de instancia desestimó la demanda en cuanto a las demandantes Damaris Arce Rodríguez y el menor Joe Weslee Colón, ya que éstos no comparecieron a la vista de daños. Por otro lado, la indemnización por angustias mentales otorgada a los familiares del joven Morales Carrión fue la siguiente: (a) Sr. Julio Morales Rodríguez, $120,000; (b) Sra. Carmen Carrión López, $120,000; (c) Sra. Frances D. Nieves Laureano, $20,000, y (d) menor Jomar Alberto Morales Carrión, $40,000. Empero, considerando las limitaciones de cuantía que establece la Ley de Reclama-ciones y Demandas contra el Estado, dispuso que el cumplimiento de la sentencia se podría satisfacer de la forma siguiente: (a) Sr, Julio Morales Rodríguez, $60,000; (b) Sra. Carmen Carrión López, $60,000; (c) Sra. Frances D. Nievos Laureano, $10,000; (d) menor Jomar Alberto Morales Carrión, $20,000,


 Véanse: Elba A.B.M. v. UPR, 125 DPR 294 (1990) (sobre las instituciones educativas universitarias); Pabón Escabí v. Axtmayer, 90 DPR 20 (1964) (sobre los hoteles); Hernández v. La Capital, 81 DPR 1031 (1960) (sobre los hospitales); J.A.D.M. v. Centro Com. Plaza Carolina, 132 DPR 785 (1993) (sobre los centros comerciales), y Santiago v. Sup. Grande, 166 DPR 796 (2006) (sobre los estableci-mientos comerciales que no cualifican como centros comerciales).


 STS 31 marzo 2009 (RJ 2009, 2350), pág. 6268.


 Íd.


 P. Perrino, La responsabilidad del Estado por la omisión del ejercicio de sus funciones de vigilancia, Año XII (Núm, 23) Rev. Der. UM (2013), disponible en: http:// revis taderecho.um.edu.uy/wp-content/uploads/2013/10/Perrino-La-responsabilidad-del-estado-por-la-omision-del-ejercicio-de-sus-funciones-de-vigilancia.pdf


 Íd., pág. 60 (citando a la Corte Suprema de Justicia de la Nación (CJSN), causa Cohen, Eliazar c. Río Negro, Provincia de y otros s/daños y perjuicios, Fallos: 329:2088 Fallos: 332:2328).


 Íd. (citando a la CSJN, causa Mosca, Hugo Arnaldo c. Provincia de Buenos Aires (Policía Bonaerense) y otros s!daños y perjuicios, Fallos: 330:653).


 Véanse, por ejemplo: South v. State of Maryland for use of Pottle, 59 US (18 How.) 396 (1855); Peck v. U.S., 470 F. Supp. 1003 (S.D. N.Y. 1979); Commercial Union Ins. Co. of New York v. City of Wichita, 536 P.2d 54 (1975); Riss v. City of New York, 240 N.E.2d 860 (1968). Véase además, en general, Harvard Law Review Association, Notas, Police Liability for Negligent Failure to Prevent Crime, 94 (Núm. 4) Harv. L. Rev. 821 (1981) (donde se analiza y critica el tratamiento jurisprudencial norteamericano del tema que nos ocupa).


 Se pueden identificar varios cuadros fácticos o categorías de hechos que tienen lugar en situaciones como las que nos ocupan, a saber:
“The first and narrowest category consists of cases in which the plaintiff is harmed as a consequence of his abetting the police, often as an informer or witness. Courts have no difficulty in finding a police duty of reasonable protection in these cases, as the police are considered to have taken affirmative action that placed the plaintiff in peril. [...]
*871“In the second category of cases police extend express promises of protection to specific individuals. Courts generally hold that law enforcement officers have a duty to provide the promised protection. [...]
“The third category consists of situations in which the police are aware of a danger to a specific individual, but have neither jeopardized the plaintiff through their affirmative acts nor promised him protection. [...] [Cjourts rarely impose a duty of police protection. [...]
“In the fourth class of cases, police are aware of a narrowly defined and readily identifiable source of danger to the public, but cannot reasonably foresee a specific victim. The paradigmatic example is a drunken driver whom the police do not arrest even after being made aware of his inebriation. Rarely in these cases do courts recognize a duty of protection.
“In the final category of cases the police fail to provide protection from a more general threat, such as a “crime wave.” [...] In either situation, courts are highly unlikely to find a duty of protection running to individual members of the public”. (Escolios omitidos). Harvard Law Review Association, supra, págs. 825-827.


 Véase Transcripción de la prueba oral, Apéndice, pág. 428.


 Íd., pág. 400.


 Íd., pág. 433.


 Íd., págs. 400 y 423-424.


(24) Explica Brau del Toro que:
“[l]a negligencia concurrente de una persona que resulta lesionada o muerta en un accidente es imputable a sus causahabientes que reclamen, ya por la acción patrimonial hereditaria del occiso o ya por su acción personal, por daños propios derivados de la muerte o de las lesiones sufridas por el peijudicado”. (Énfasis suplido). H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1986, Vol. í, pág. 416. Véase, además, Miranda v. E.L.A., 137 DPR 700, 716 (1994) (donde expresamos que “en los casos en los cuales los codemandantes sean los causahabientes, parientes o terceros de un per-judicado, que incurrió en negligencia, sus compensaciones se reducirán en esa proporción”).